UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN RE SUBPOENAS SERVED ON                          :       Civil Action Nos.:      18-mc-0095 (RC)
E. MARK BRADEN                                     :                               18-mc-0151 (RC)
                                                   :
IN RE SUBPOENAS SERVED ON                          :       Civil Action No.:       18-mc-0105 (RC)
EDWARD GILLESPIE AND JOHN                          :
MORGAN                                             :
                                                   :
IN RE SUBPOENAS SERVED ON THE                      :       Civil Action No.:       18-mc-0140 (RC)
REBUPLICAN NATIONAL                                :
COMMITTEE, THE NATIONAL                            :
REPUBLICAN CONGRESSIONAL                           :
COMMITTEE, AND ADAM KINCAID                        :

                                  MEMORANDUM OPINION

                               GRANTING MOTIONS TO TRANSFER

                                       I. INTRODUCTION

       In this matter, the Court finds itself in a difficult position; it has been asked to rule on

discovery in an action overseen by a different United States district court, the Southern District

of Ohio, related to the voting rights of Ohio citizens; an issue with little to no connection to

Washington, D.C. Pending before the Court are five motions to quash or enforce subpoenas

issued by the Southern District of Ohio seeking documents and testimony from recipients in

Washington, D.C. The Plaintiffs in the underlying action—five organizations and several

individuals who are Democratic voters living in Ohio—have asked this Court to transfer two of

the subpoena disputes back to the Southern District of Ohio, pursuant to Federal Rule of Civil

Procedure 45. One of the subpoena recipients, E. Mark Braden, has also asked this Court to

transfer the disputes in which he is involved. Several of the subpoena recipients, however, resist

transfer. Despite their protestations, as explained below, the Court concludes that transfer is
appropriate under Federal Rule 45, given the nature of the disputes and the posture and

complexity of the underlying action.

                    II. FACTUAL AND PROCEDURAL BACKGROUND 1

       In the underlying action, Plaintiffs are challenging Ohio’s 2011 congressional

redistricting process—which resulted in the state’s sixteen current United States congressional

districts—as an unconstitutional partisan gerrymander. See Second Am. Compl. (“SAC”) ¶¶ 1–

2, APRI, S.D. Ohio ECF No. 37. 2 Plaintiffs claim that Ohio’s congressional districts resulted

from “a coordinated strategy by state and national Republicans to win control of the state

legislature for the purpose of controlling the redistricting process.” Movants’ Mem. Supp. Mot.

Compel Compliance (“RNC Compel Mot.”) at 1, In re Subpoenas Served on RNC, NRCC, &

Adam Kincaid (“RNC, NRCC, & Kincaid Subpoenas”), No. 18-mc-0140, ECF No. 1-1; see also

SAC ¶¶ 2–3. Plaintiffs further claim that, having gained control, the Republicans deliberately

excluded non-Republicans from the redistricting process and crafted a congressional district map

that “would virtually guarantee” that Republicans would consistently win twelve districts and

Democrats would win four districts. Id. ¶¶ 47–61. Plaintiffs argue that the state’s congressional

district map “intentionally burdens their: (1) First Amendment rights to associate for the

advancement of their political beliefs, to express their political views, and to participate in the

political process; (2) First and Fourteenth Amendment rights to cast a meaningful vote; and (3)

Fourteenth Amendment right to equal protection under the law,” and that it “exceeds powers

granted to the states under Article I of the Constitution.” RNC Compel Mot. at 1; SAC ¶ 9.



       1
        For additional background detail, see the Southern District of Ohio’s recent opinion
denying the defendants’ motion to dismiss the underlying action. Ohio A. Philip Randolph Inst.
(“APRI”) v. Smith, No. 18-0357, 2018 WL 3872330, at *1–2 (S.D. Ohio Aug. 15, 2018).
       2
           All record citations to the underlying action are designated as “S.D. Ohio ECF No. . . .”


                                                  2
Plaintiffs’ complaint, filed in the Southern District of Ohio earlier this year, 3 seeks (1) a

declaration that Ohio’s congressional district map is unconstitutional; and (2) an order enjoining

any further elections under the map and requiring the implementation of a new map for use in

future elections. 4 SAC ¶ 12.

        The parties are now in discovery and, as explained in greater detail below, the Southern

District of Ohio Judge overseeing the proceedings, Judge Timothy S. Black, has set an expedited

discovery and trial schedule. Acting swiftly, so as to complete discovery before the December

19, 2018 deadline, Plaintiffs have subpoenaed several national Republican organizations and

individuals associated with those organizations, seeking documents and testimony that Plaintiffs

believe will flesh out the alleged conspiracy between national and Ohio Republicans to

unconstitutionally redraw Ohio’s congressional districts.

        Certain recipients of Plaintiffs’ subpoenas have resisted disclosing responsive documents

that Plaintiffs believe are not protected by any privilege, and have conducted document searches

that Plaintiffs believe are insufficient to comply with the Federal Rules of Civil Procedure. 5 The

subpoena disputes involving subpoena recipients located in Washington, D.C. have been raised

before this Court, rather than before the Southern District of Ohio, as required by Federal Rule of




        3
         Plaintiffs’ amended complaint names as defendants Ryan Smith, Speaker of the Ohio
House of Representatives, Larry Obhof, President of the Ohio Senate, and Jon Husted, Ohio’s
Secretary of State, in their official capacities. See generally SAC. None of the parties involved
in the subpoena disputes before this Court are defendants in the underlying action.
        4
         Plaintiffs initially filed the underlying action in May 2018, and subsequently amended
their complaint twice. The most recent iteration was filed in July 2018. See generally SAC.
        5
        The Court refers to motions to quash subpoenas, motions to compel compliance with
subpoenas, and other subpoena-related motions as “subpoena disputes.”


                                                   3
Civil Procedure 45. 6 The following is a brief description of the relevant subpoena recipients and

their disputes with Plaintiffs.

                                        A. Mark Braden

        Mr. Braden, according to Plaintiffs, was one of the national Republican operatives

involved in the scheme to unconstitutionally gerrymander Ohio’s congressional districts. Pls.’

Mem. Law Opp’n E. Mark Braden’s Mot. Quash Subpoenas (“Braden Quash Opp’n I”) at 4, In

re Subpoena Served on E. Mark Braden (“Braden Subpoena I”), No. 18-mc-0095, ECF No. 4.

Mr. Braden is a Washington, D.C.-based attorney who was retained by the Ohio Attorney

General's office as special counsel to advise the Ohio legislature during the 2011 redistricting

cycle. Mem. Supp. Mot. Quash (“Braden Quash Mem. I”) at 1, Braden Subpoena I, ECF No. 1-

1. Plaintiffs contend that while Mr. Braden may have provided legal advice to the Ohio

legislature, he also “played a key role in developing Ohio Republicans’ redistricting strategy and

guiding the map drawing process.” Braden Quash Opp’n I at 5.

        Plaintiffs have served three subpoenas on Mr. Braden, seeking documents and testimony

relating to the 2011 Ohio redistricting and other redistricting litigation in which Mr. Braden has

been involved. See Braden Quash Mem. I Ex. A & Ex. B, ECF Nos. 1-2 & 1-3; Mem. Supp.

Mot. Quash (“Braden Quash Mem. II”) Ex. 1, In re Subpoena Served on E. Mark Braden

(“Braden Subpoena II”), No. 18-mc-0151, ECF No. 1-2. In response, Mr. Braden filed motions

in this Court to quash the subpoenas, arguing that the subpoenas seek privileged or irrelevant

material and impose an undue burden on him. See generally Braden Quash Mem. I; Braden



        6
         As explained in further detail below, Federal Rule of Civil Procedure 45 governs the
issuance of subpoenas in civil disputes, and the process by which subpoena issuers may force
compliance with their subpoenas and subpoena recipients may quash them. See Fed. R. Civ. P.
45.


                                                 4
Quash Mem. II. Mr. Braden subsequently filed motions to transfer both of his subpoena disputes

to the Southern District of Ohio. See generally Ohio Att’y General & Non-Party Witness E.

Mark Braden’s Mot. to Transfer (“Braden Transfer Mot. I”), Braden Subpoena I, ECF No. 13;

Ohio Att’y General & Non-Party Witness E. Mark Braden’s Mot. to Transfer (“Braden Transfer

Mot. II”), Braden Subpoena II, ECF No. 4.

                            B. Edward Gillespie and John Morgan

       Plaintiffs also believe that Edward Gillespie and John Morgan were among the national

Republican operatives involved in the gerrymandering scheme. Movants’ Mem. Supp. Mot.

Compel Compliance (“Gillespie Compel Mot.”) at 1–3, In re Subpoenas Served on Edward

Gillespie & John Morgan (“Gillespie & Morgan Subpoenas”), No. 18-mc-0105, ECF No. 1-1.

Mr. Gillespie was the Honorary Chairman of the Republican State Leadership Committee

(“RSLC”) from 2010 through early 2011, and then the Chairman of RSLC’s Board of Directors

during the Ohio congressional redistricting at issue in the underlying action. Decl. of Edward

Gillespie (“Gillespie Decl.”) ¶ 4, Edward Gillespie’s & John Morgan’s Brief Opp’n Gillespie

Compel Mot. (“Gillespie Compel Opp’n”) Ex. A, Gillespie & Morgan Subpoenas, ECF No. 4-1.

“The RSLC is a political organization designed to elect Republicans to state level offices.” Id. ¶

5. Plaintiffs claim that the RSLC, among other national Republican organizations, attempted “to

control the redistricting process in Ohio by guiding state Republican officials in creating a map

to maximize the Republican share of Ohio’s congressional delegation,” and that as Chairman Mr.

Gillespie was a “central architect” of these efforts. Gillespie Compel Mot. at 2.

       Mr. Morgan is a “professional demographer”—an expert in population composition and

distribution—who “regularly provide[s] services to states and localities responsible for drawing

electoral maps.” Decl. of John Morgan (“Morgan Decl.”) ¶ 3, Gillespie Compel Opp’n Ex. C,




                                                 5
ECF No. 4-3. He provided technical and map drawing redistricting services to the Ohio

legislature in connection with the 2011 redistricting. Id. ¶ 7. In supplying his services, he visited

Ohio twice in 2011 to administer “in-person, on sight training and guidance to the [Ohio] map

drawers.” Morgan Decl. ¶ 8; SAC ¶ 49. He claims that outside of these visits, his “work

supporting Ohio’s redistricting efforts was extremely limited.” Id. ¶ 9.

       Plaintiffs have served subpoenas on Mr. Gillespie and Mr. Morgan, seeking documents

from 2010 through 2012 that they believe will show the unconstitutional intent of national and

state Republicans to secure a partisan advantage through the Ohio redistricting process.

Gillespie Compel Mot. at 11; Gillespie Compel Mot. Ex. G & Ex. H, ECF No. 1-4. Mr.

Gillespie asserts that, despite a thorough search, he is not in possession of any documents

responsive to Plaintiffs’ subpoena. See Gillespie Compel Opp’n at 5, ECF No. 4; Gillespie Decl.

¶¶ 14–15. Mr. Morgan asserts that he has identified and produced to Plaintiffs all responsive,

non-privileged documents in his possession. Gillespie Compel Opp’n at 7; Morgan Decl. ¶ 15.

Both individuals have resisted searching for and producing documents created prior to 2011,

because they claim that those documents are unrelated to the 2011 Ohio redistricting and thus not

relevant to Plaintiffs’ action. Gillespie Compel Opp’n at 1–2. Mr. Gillespie lodges the same

argument with respect to certain RSLC fundraising-related documents. Id.

       Plaintiffs claim that the document searches undertaken by Mr. Gillespie and Mr. Morgan

were insufficient, and that their relevance objections are invalid. Gillespie Compel Mot. at 11–

12. Plaintiffs accordingly filed a motion with this Court to compel Mr. Gillespie and Mr.

Morgan to conduct additional searches over a broader scope of documents. See generally id.

Recently, Plaintiffs also filed a motion to transfer this subpoena dispute to the Southern District

of Ohio. See generally Movants’ Mot. Transfer Mot. Compel Compliance (“Gillespie Transfer




                                                 6
Mot.”), Gillespie & Morgan Subpoenas, ECF No. 7. Mr. Gillespie and Mr. Morgan oppose this

motion. See generally Opp’n Pls.’ Mot. Transfer (“Gillespie Transfer Opp’n”), Gillespie &

Morgan Subpoenas, ECF No. 8.

                 C. Republication National Committee, National Republican
                        Congressional Committee, and Adam Kincaid

       Finally, Plaintiffs believe that the Republican National Committee (“RNC”), the National

Republican Congressional Committee (“NRCC”), and Adam Kincaid were “central participants”

in the alleged scheme. RNC Compel Mot. at 5–7. The RNC is a national Republican party

committee under 52 U.S.C. § 30101(14) and 11 C.F.R. § 100.13. Aff. of Dalton L. Oldham

(“Oldham Aff.”) ¶ 5, Non-Party, RNC’s, NRCC’s, & Adam Kincaid’s Opp’n RNC Compel Mot.

(“RNC Compel Opp’n”) Ex. C, RNC, NRCC, & Kincaid Subpoenas, ECF No. 11-2. It has a

“special relationship” with the RSLC, described above, particularly with respect to congressional

redistricting. Id. ¶ 6. The RNC and RSLC jointly retain individuals to assist with redistricting

strategy, and the organizations collaborate in forming that strategy on a state-by-state basis. Id.

       The NRCC is another national Republican party committee under 52 U.S.C. § 30101(14)

and 11 C.F.R. § 100.13. Aff. of Chris Winkelman (“Winkelman Aff.”) ¶ 5, RNC Compel Opp’n

Ex. C. It supports the election of Republicans to the United States House of Representatives. Id.

¶ 5. All Republican House Members are members of the NRCC, and the Speaker of the House,

when Republican, is a member of the NRCC’s Executive Committee. Id. ¶¶ 6–7. NRCC staff

and members, particularly NRCC staff who were also members of Republican Speaker of the

House John Boehner’s team, helped formulate strategy for the 2011 Ohio congressional

redistricting. Id. ¶¶ 8–9. Adam Kincaid was the NRCC’s Redistricting Coordinator from 2011–

2012, and in that capacity conducted analyses of draft and final state redistricting maps. Aff. of

Adam Kincaid (“Kincaid Aff.”) ¶¶ 9, 13, RNC Compel Opp’n Ex. C.



                                                 7
       In addition to Plaintiffs’ subpoenas served on Mr. Gillespie and Mr. Morgan, Plaintiffs

served subpoenas on the RNC, the NRCC, and Mr. Kincaid (together with Mr. Gillespie and Mr.

Morgan, “Respondents”), seeking documents that they believe will further demonstrate national

and state Republicans’ unconstitutional intent to gerrymander Ohio’s congressional districts.

RNC Compel Mot. at 3; id. Ex. A–C, ECF No. 1-3. In response, these Respondents have

produced 75 responsive documents, withheld 236 responsive documents as privileged under the

First Amendment, the attorney-client privilege, and the attorney work-product doctrine, and

provided a privilege log explaining their privilege assertions for each withheld document. RNC

Compel Opp’n at 3–5, ECF No. 11.

       Plaintiffs claim that (1) the RNC, the NRCC, and Mr. Kincaid have failed to establish

that the subpoenas infringe their First Amendment privileges; (2) any First Amendment

privileges held by these Respondents are outweighed by Plaintiffs’ “significant interest” in the

information sought by the subpoenas, considering the information’s relevance to Plaintiffs’

claims; and (3) the information sought is in large part not covered by the attorney-client or work

product privileges. RNC Compel Mot. at 3–4. Plaintiffs filed a motion with this Court to

compel the RNC, the NRCC, and Mr. Kincaid to comply more fully with the subpoenas. See

generally id. Simultaneously, Plaintiffs filed a motion to transfer this subpoena dispute to the

Southern District of Ohio. See generally Movants’ Mot. Transfer Mot. Compel (“RNC Transfer

Mot.”), RNC, NRCC, & Kincaid Subpoenas, ECF No. 2. The RNC, NRCC, and Mr. Kincaid

oppose this motion. See generally Non-Party, RNC’s, NRCC’s, & Adam Kincaid’s Opp’n Pls.’

Mot. Transfer (“RNC Transfer Opp’n”), RNC, NRCC, & Kincaid Subpoenas, ECF No. 9.




                                                 8
                                   III. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 45, a subpoena to produce materials, permit

inspection of materials, or submit to a deposition “must issue from the court where the action is

pending.” Fed. R. Civ. P. 45(a)(2) (emphasis added). However, if the subpoena’s recipient does

not comply to the serving party’s satisfaction, the “serving party may move the court for the

district where compliance is required for an order compelling production or inspection.” Id.

45(d)(2)(B)(i) (emphasis added). Similarly, the subpoena’s recipient may move “the court for

the district where compliance is required” to quash or modify the subpoena. Id. 45(d)(3)(A)

(emphasis added). However, under Federal Rule of Civil Procedure 45(f)—added to the Federal

Rules in 2013—the court where compliance is required can transfer those motions to the court

that issued the subpoena “if the person subject to the subpoena consents or if the court finds

exceptional circumstances.” Id. 45(f).

                                         IV. ANALYSIS

       The Court first considers Mr. Braden’s motions to transfer his subpoena disputes with

Plaintiffs to the Southern District of Ohio. The Court then considers Plaintiffs’ motions to

transfer their subpoena disputes with Mr. Gillespie, Mr. Morgan, the RNC, the NRCC, and Mr.

Kincaid to the Southern District of Ohio. Because Mr. Braden has consented to the transfer of

his subpoena disputes, the Court grants his motions to transfer under Federal Rule 45(f). While

Respondents do not consent to the transfer of their subpoena disputes, the Court concludes that

the disputes raise “exceptional circumstances” warranting transfer, also under Federal Rule 45(f).

Accordingly, the Court Grants Plaintiffs’ motions to transfer those disputes.




                                                 9
                             A. The Court Transfers Mr. Braden’s
                              Motions to Quash Plaintiffs’ Subpoenas

       The Court first considers Mr. Braden’s motions to transfer his subpoena disputes with

Plaintiffs to the Southern District of Ohio. As noted, under Federal Rule of Civil Procedure 45,

the court where subpoena compliance is required may transfer a subpoena dispute to the court

that issued the subpoena “if the person subject to the subpoena consents.” Fed. R. Civ. P. 45(f).

The subpoenas served on Mr. Braden were issued from the Southern District of Ohio and require

compliance in Washington, D.C., over which this Court has jurisdiction. Moreover, Mr. Braden

has consented to the transfer of his motions to quash the subpoenas; in fact, he seeks the transfer.

See Braden Transfer Mot. I Ex. 1, Braden Subpoena I, ECF No. 13-1; Braden Transfer Mot. II

Ex. 1, Braden Subpoena II, ECF No. 4-1. Accordingly, the Court concludes that Federal Rule

45’s requirements are met, and it grants Mr. Braden’s motions to transfer.

  B. The Court Transfers Plaintiffs’ Motions to Compel Compliance with the Subpoenas
        Served on Mr. Gillespie, Mr. Morgan, the RNC, the NRCC, and Mr. Kincaid

       The Court next considers Plaintiffs’ contested motions to transfer their subpoena disputes

with Mr. Gillespie, Mr. Morgan, the RNC, the NRCC, and Mr. Kincaid to the Southern District

of Ohio. As noted, because Respondents do not consent to the transfers, the Court may transfer

the motions only under “exceptional circumstances.” Fed. R. Civ. P. 45(f). While the term

“exceptional circumstances” is not defined in Rule 45(f), the Rule’s Advisory Committee Note

states that, while the “prime concern” when considering transfer “should be avoiding burdens on

local nonparties subject to subpoenas,” in “some circumstances . . . transfer may be warranted in

order to avoid disrupting the issuing court's management of the underlying litigation[.]” Id. 45(f)

advisory committee's note to 2013 amendment. The note also states that “[t]ransfer is

appropriate only if such interests outweigh the interests of the nonparty served with the subpoena

in obtaining local resolution of the motion.” Id. And the Advisory Committee further cautions


                                                10
that “the proponent of transfer bears the burden of showing that such circumstances are

present[,]” and “it should not be assumed that the issuing court is in a superior position to resolve

subpoena-related motions.” Id.

        “Thus, courts weighing transfer under Rule 45(f) must carefully balance the ‘interest of

the nonparty in obtaining local resolution of [a subpoena-related] motion’ against the interest ‘in

ensuring the efficient, fair and orderly progress of ongoing litigation before the issuing court.’”

In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d 372, 375 (D.D.C. 2017) (quoting

Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014)); see also Wultz v.

Bank of China, Ltd., 304 F.R.D. 38, 46 (D.D.C. 2014) (“[C]ourts have found exceptional

circumstances warranting transferring subpoena-related motions . . . when transferring the matter

is in the interests of judicial economy and avoiding inconsistent results.” (citation and internal

quotation marks omitted)). In conducting this balancing, a court must determine if “the issuing

court is in a better position to rule on the motion due to [its] familiarity with the full scope of the

issues involved as well as any implications the resolution of the motion will have on the

underlying litigation.” In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig., 113 F. Supp. 3d
286, 288 (D.D.C. 2015) (citation and internal quotation marks omitted).

        Courts in this jurisdiction have identified several factors that support a finding of

exceptional circumstances, including the “complexity [of the underlying matter], [its] procedural

posture, [the] duration of pendency [of the underlying case], and the nature of the issues pending

before, or already resolved by, the issuing court in the underlying litigation.” In re Disposable

Contact Lens Antitrust Litig., 306 F. Supp. 3d at 376 (internal quotation marks omitted) (quoting

In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig., 113 F. Supp. 3d at 288). “At bottom, the

established considerations appear to relate to three overarching questions: (1) whether the




                                                  11
underlying litigation will be disrupted if the subpoena dispute is not transferred; (2) whether the

nonparty subpoena recipient will suffer undue burden or cost if the subpoena dispute is

transferred; and (3) whether, based on various considerations, the issuing court is in the best

position to rule on the motion to compel.” Id. Having weighed those considerations here, the

Court concludes that the Southern District of Ohio is best positioned to address the merits of

Plaintiffs’ motions to compel, given the posture and complexity of the underlying litigation; and

that the burden placed on Respondents by the transfer would not outweigh the exceptional

circumstances warranting transfer.

                      1. The Southern District of Ohio is Best-Positioned
                               to Address the Subpoena Disputes

       Plaintiffs and Respondents vigorously dispute whether, and to what extent, the

underlying litigation in the Southern District of Ohio would be disrupted by this Court’s decision

to address the merits of their subpoena disputes, rather than transferring those disputes to the

issuing court. Plaintiffs contend that the Southern District of Ohio is uniquely positioned to

ensure consistent decisions across the subpoena disputes, within the narrow discovery deadlines

imposed by that court. See Gillespie Transfer Mot. at 6. Unsurprisingly, Respondents counter

that this case is not “exceptional,” and that this Court is in fact better-positioned to address the

disputes. See Gillespie Transfer Opp’n at 7–8; RNC Transfer Opp’n at 5. While the question is

perhaps closer in this case than in certain of the cases cited by Plaintiffs, the Court concludes that

transfer is appropriate to avoid disrupting the underlying litigation.

       In support of their argument, Plaintiffs rely heavily on In re Disposable Contact Lens

Antitrust Litig., in which the underlying action, which had been actively litigated for years in the

Middle District of Florida, was an MDL consolidating more than fifty lawsuits challenging a

highly complex price fixing scheme. Id., 306 F. Supp. 3d at 376–77. In transferring a subpoena



                                                  12
dispute arising from that action back to the Middle District of Florida, another court in this

jurisdiction noted that the federal statute allowing for MDL consolidation, 28 U.S.C. § 1407,

arguably granted the transferee court jurisdiction to enforce the subpoena, notwithstanding

Federal Rule 45’s procedural requirements. Id. at 377. The court also reasoned that “the MDL

status of the underlying litigation is surely an ‘exceptional circumstance’ that weighs strongly in

favor of transfer to the [i]ssuing [c]ourt under Rule 45(f), because the same concerns about

orderliness and disruption that led to the consolidation of actions as an MDL in the first place

arise with respect to pretrial disputes regarding subpoenas issued in the context of that complex

litigation.” Id. Clearly, as Respondents note, Gillespie Transfer Opp’n at 9, the underlying

action here does not approach the complexity of an MDL, nor does it involve the same

procedural wrangling or lengthy pendency. That said, despite Respondents’ attempts to

downplay the underlying action’s complexity, Plaintiffs have asserted a theory that is on the

cutting edge of constitutional law. See APRI, 2018 WL 3872330, at *2–7 (denying the

defendants’ motion to dismiss the underlying action, noting that recent Supreme Court decisions

have left open “the question of whether partisan gerrymandering claims, brought under any

theory of harm, are justiciable,” and discussing Plaintiffs’ standing arguments in light of recent

Supreme Court and District Court decisions). Moreover, many of the factors underlying the

court’s finding of “exceptional circumstances” in In re Disposable Contact Lens Antitrust Litig.

and other cases in this jurisdiction weigh in favor of transfer here.

       First, the posture of discovery in the underlying action weighs in favor of transfer. The

Southern District of Ohio “has issued comprehensive case management orders that have defined

the scope of permissible discovery, and has set [a] detailed pretrial schedule[] for discovery [and]

dispositive motions.” In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d at 379;




                                                 13
see, e.g., July 17, 2018 Calendar Order, APRI, S.D. Ohio ECF No. 41; July 25, 2018 Minute

Entry & Notation Order, APRI (summarizing discovery status conference in which the court

imposed production deadlines and discussed legislative privilege, the parties’ proposed

protective order, and the parties’ proposed ESI protocol); Sept. 14, 2018 Minute Entry &

Notation Order, APRI (summarizing telephonic discovery status conference during which the

court imposed deposition limits on the parties). And as both parties note, the Southern District of

Ohio’s case management plan imposes a rapidly approaching discovery deadline—December 19,

2018—with an eye towards trial in March 2019. Calendar Order, APRI, S.D. Ohio ECF No. 41.

Should this Court decline to transfer the subpoena disputes, the time it must take to familiarize

itself with the underlying action would risk disrupting the Southern District of Ohio’s case

management order. See Duck v. SEC., 317 F.R.D. 321, 325 (D.D.C. 2016) (noting that transfer

“is appropriate where [it] would avoid interference with a time-sensitive discovery schedule

issued in the underlying action” (citing Fed. Home Loan Mortg. Corp. v. Deloitte & Touche LLP,

309 F.R.D. 41, 43–44 (D.D.C. 2015)); Google, Inc. v. Digital Citizens Alliance, No. 15-0707,

2015 WL 4930979, at *3 (D.D.C. July 31, 2015) (determining that transfer was appropriate

where “not transferring the subpoena-related motions carrie[d] with it the potential of interfering

with the discovery timeline of the underlying litigation”).

       Respondents attempt to frame the matter’s impending discovery deadline as weighing

against transfer, because they claim that transfer will require time-consuming new briefing.

Gillespie Transfer Opp’n at 10. 7 However, the Southern District of Ohio has established a



       7
         Mr. Gillespie and Mr. Morgan also claim that transfer is inappropriate because the
Southern District of Ohio lacks personal jurisdiction over Mr. Gillespie, and thus would be
required to further transfer the subpoena dispute to another court with personal jurisdiction over
Mr. Gillespie to enforce any order granting Plaintiffs’ motion to compel. Gillespie Transfer
Opp’n at 10. However, the 2013 Advisory Committee Note to Rule 45 contemplates that


                                                14
streamlined process for resolving discovery disputes during phone hearings, with relatively little

briefing. See, e.g., Judge Black’s Standing Order Governing Cincinnati Civil Procedure at 4

(stating that the parties may request informal discovery conferences during which Judge Black

“will recommend how the parties should resolve their discovery dispute”), RNC Transfer Opp’n

Ex. B, ECF No. 9-1; Tr. of July 10, 2018 Preliminary Pretrial Conference at 19:2–7, APRI

(stating that before a discovery dispute hearing the parties should submit “a two- to three-page

letter laying out the issues that present and the parties' positions,” and then at the hearing the

court will “give [the participants] [the court’s] seat-of-the-pants reaction and tell [the

participants] where [the court] think[s] it would shake out”), S.D. Ohio ECF No. 44; Sept. 14,

2018 Minute Entry & Notation Order, APRI (summarizing telephonic discovery conference

during which Judge Black heard oral arguments and resolved a discovery dispute). 8 Moreover,

as stated in a case Respondents cite in support of their oppositions, “transferring a motion to the

jurisdiction where the underlying litigation is pending requires few, if any, modifications of the

written submissions.” Google, Inc., 2015 WL 4930979, at *4 (quoting Wultz, 304 F.R.D. at 45).

While the short pendency of the underlying suit may weigh against transfer, see Flynn v. FCA


“retransfer may be important to enforce [such an] order.” Fed. R. Civ. P. 45(f) advisory
committee's note to 2013 amendment. Enforcing a discovery order is typically far less complex
than crafting a discovery order. See Wultz, 304 F.R.D. at 43–44 (disregarding the respondents’
concerns regarding the issuing court’s personal jurisdiction over the subpoena recipient).
       8
          As Respondents note, RNC Transfer Opp’n at 10, federal law requires that a trial in the
underlying action must be conducted by a three-judge panel. 28 U.S.C. § 2284(a) (“A district
court of three judges shall be convened . . . when an action is filed challenging the
constitutionality of the apportionment of congressional districts”). And as Respondents also
note, RNC Transfer Opp’n at 10, Judge Black’s discovery decisions are immediately appealable
to this panel under § 2284(b)(3). While this unique appeals mechanism may slow the Southern
District of Ohio’s streamlined discovery process, it also weighs in favor of transfer to protect the
parties’ appeal rights, as it is unclear that discovery decisions made by this Court would be
appealable to that panel. Moreover, § 2284(b)(1) states that the panel “shall serve as members of
the court to hear and determine the action or proceeding,” suggesting that Congress intended that
the underlying action remain before the panel to the greatest degree possible.


                                                  15
US LLC, 216 F. Supp. 3d 44, 47 (D.D.C. 2016), the urgency of discovery, and the Southern

District of Ohio’s unique ability to satisfy that urgency, tip the other way.

       Second, Plaintiffs’ motions to compel would require this Court to evaluate the relevance

of the documents sought; an evaluation that the Southern District of Ohio is far more capable of

making within the short discovery window. Respondents claim that they and Plaintiffs are “not

asking the Court to make relevance determinations that may or may not prove central to the

underlying litigation,” RNC Transfer Opp’n at 6, and that the “gravamen of this case is not

relevancy,” Gillespie Transfer Opp’n at 13. However, the subpoena dispute briefing suggests

otherwise.

       Mr. Gillespie and Mr. Morgan assert two primary arguments in opposing Plaintiffs’

motion to compel, one of which will require the court addressing the subpoena dispute to

evaluate the relevance of the documents sought. See generally Gillespie Compel Opp’n. First,

Mr. Gillespie and Mr. Morgan argue that their searches were reasonably designed to identify

documents responsive to Plaintiffs’ subpoenas. Id. at 10. Second, they argue that both (1)

documents created prior to 2011; and (2) fundraising-related documents are not relevant to

Plaintiffs’ complaint, or if relevant “are wildly disproportionate to Plaintiffs’ needs.” Id. at 17–

18.

       Similarly, Plaintiffs’ subpoena dispute with the RNC, the NRCC, and Mr. Kincaid

concerns those Respondents’ First Amendment, attorney-client, and work product privilege

claims, see RNC Compel Mot. at 3, which again will require the court addressing the dispute to

evaluate the relevance of the documents sought. In evaluating those Respondents’ First

Amendment privilege claim, the court addressing Plaintiffs’ motion must “balance the burdens

imposed on [the RNC, the NRCC, and Mr. Kincaid] against the significance of the . . . interest in




                                                 16
disclosure and consider the degree to which [Plaintiffs have] tailored the disclosure requirement

to serve [their] interests.” AFL-CIO v. FEC, 333 F.3d 168, 176 (D.C. Cir. 2003); Wyoming v.

U.S. Dep’t of Argic., 208 F.R.D. 449, 455 (D.D.C. 2002) (stating that before compelling

discovery implicating the respondent’s First Amendment rights, the court must assess “whether

the information goes to the ‘heart of the lawsuit’”). In other words, the court must balance the

relevance of the information sought against the First Amendment privileges held by the RNC,

the NRCC, and Mr. Kincaid. And this balancing must account for the protective order filed in

the underlying case, which “may mitigate the chilling effect and could weigh against a showing

of [First Amendment] infringement.” Perry v. Schwarzenegger, 591 F.3d 1147, 1160 n.6, 1164

(9th Cir. 2010); see also RNC Compel Mot. at 12–13; Stipulation & Protective Order, APRI,

S.D. Ohio ECF No. 57. 9

       Accordingly, while Respondents attempt to downplay the necessity of making relevance

determinations in ruling on their subpoena disputes, the disputes belie that framing. Transfer is

necessary to allow the court that is most familiar with Plaintiffs’ core arguments—the Southern

District of Ohio—to evaluate the importance of the documents sought in the subpoenas at issue



       9
          Respondents note that the Southern District of Ohio has not yet ruled on any discovery
disputes, Gillespie Transfer Opp’n at 9, or on any privileges, including the “First Amendment
privilege, attorney-client privilege, or the attorney work-product doctrine,” RNC Transfer Opp’n
at 11. However, Plaintiffs seek documents from the RNC related to the services that Mr. Braden
provided to the Ohio legislature. RNC Compel Mot. Ex. A, Request for Production Nos. 3, 9,
13. To the extent that both the RNC and Mr. Braden claim attorney-client privilege over these
documents, see RNC Compel Opp’n at 35; Id. Ex. A, ECF No. 11-2 (describing documents the
RNC has withheld from production as privileged, including communications involving Mr.
Braden); Braden Quash Mem. I at 2, the same court should evaluate both privilege claims to
avoid inconsistent rulings. See Lipman, 284 F. Supp. 3d 8, 12–13 (D.D.C. 2018) (“It is clear that
courts in this Circuit are concerned about the potential for inconsistent results.” (citing Wultz,
304 F.R.D. at 46)); Duck, 317 F.R.D. at 324 (holding that transfer was appropriate, even though
the transferee court had “not yet ruled on any discovery issues and no discovery motions [were]
pending”).


                                                17
to those core arguments. See Lipman, 284 F. Supp. 3d at 13 (holding that “[t]he centrality of the

relevance assessment weighs in favor of transfer because determining whether information is

relevant requires nuanced legal analysis based on a full understanding of the [u]nderlying

[a]ction” (citation and internal quotation marks omitted)); In re Disposable Contact Lens

Antitrust Litig., 306 F. Supp. 3d at 381–82 (holding that a need to assess the relevance of the

documents at issue in the subpoena dispute weighed in favor of transfer); Flynn, 216 F. Supp. 3d

at 47 (in transferring a discovery dispute, noting that the transferee Judge was “knee-deep in the

nuances of the underlying litigation,” and thus was clearly “in a much better position than this

[c]ourt to evaluate relevance”); XY, LLC v. Trans Ova Genetics, L.C., 307 F.R.D. 10, 12 (D.D.C.

2014) (“[T]he relevance argument advanced [by the subpoenaed nonparty] emphasizes the need

for the court where the underlying matter lies to decide the matter.” (citation and internal

quotation marks omitted)). Transfer is also necessary to allow the court that issued the protective

order to determine the impact of that order on Respondents’ First Amendment privilege

arguments. See In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d at 382 (finding it

relevant that a “point of contention between the parties here is whether the protective order that

has been issued in the underlying [action] . . . is sufficient to mitigate the privacy concerns

Respondent has asserted in his challenge to the subpoena”); see also July 25, 2018 Minute Entry

& Notation Order, APRI (ordering the parties to amend their proposed stipulated protective order

to comply with Sixth Circuit precedent). Thus, “transfer is appropriate to avoid disrupting” the

management of the underlying litigation “[i]n light of the short discovery window and the

complexity of the issues raised by the [subpoena-related motions],” not to mention the Southern

District of Ohio’s strong interest in resolving disputes involving such a personal right of Ohio

citizens. Fed. Home Loan Mortg. Corp., 309 F.R.D. at 43–44; cf. Gulf Restoration Network v.




                                                 18
Jewell, 87 F. Supp. 3d 303, 311 (D.C. Cir. 2015) (“Ultimately, the localized interest of

Alabama's citizens in having this controversy decided in Alabama tips the scales in favor

of transfer.”).

        Third, as suggested in the 2013 Advisory Committee Note to Federal Rule 45(f), this

Court has consulted with Judge Black, who does not disagree with the Court’s assessment that

the complexity and posture of the underlying case and the interests of judicial efficiency would

be best served by transferring the subpoena disputes to the Southern District of Ohio. Fed. R.

Civ. P. 45(f) advisory committee's note to 2013 amendment (“Judges in compliance districts may

find it helpful to consult with the judge in the issuing court presiding over the underlying case

while addressing subpoena-related motions.”). In light of these considerations, the Court

concludes that transferring the subpoena dispute to the Southern District of Ohio promotes Rule

45(f)’s interests in avoiding disruption of the underlying litigation. 10

                       2. Transfer Will Not Unduly Burden Respondents

        Mr. Gillespie and Mr. Morgan assert a variety of burden arguments, mostly of the

logistical variety, none of which persuade the Court that transfer would impose an undue burden

on them. First, Mr. Gillespie and Mr. Morgan argue that “transfer would require new briefing

under Sixth Circuit law, which would be expensive and cause further delay.” Gillespie Transfer

Opp’n at 15. However, as noted above, “transferring a motion to the jurisdiction where the


        10
          Mr. Gillespie and Mr. Morgan cite several non-binding, out-of-Circuit, unreported
cases in which courts declined to transfer subpoena disputes to their issuing courts. See, e.g.,
Snow v. Knurr, No. 18-mc-09015, 2018 WL 4101519 (W.D. Mo. Aug. 28, 2018); Isola USA
Corp. v. Taiwan Union Tech. Corp., No. 12-1361, 2015 WL 5934760 (D. Mass. June 18, 2015)
adopted, No. 15-mc-94003, 2015 WL 5944286 (D. Mass. Aug. 27, 2015); CMB Expert, LLC v.
Atteberry, No. 14-mc-51, 2014 WL 2197840 (N.D. Tex. May 27, 2014); Garden City Emps. Ret.
Sys. v. Psychiatric Solutions, Inc., No. 13-238, 2014 WL 272088 (E.D. Pa. Jan. 24, 2014). These
cases do not persuade this Court that it should deviate from the principles established by courts
within this Circuit, as applied above.


                                                  19
underlying litigation is pending requires few, if any, modifications of the written submissions,

[and] does not rise to the level of unfair prejudice.” Google, Inc., 2015 WL 4930979, at *4

(quoting Wultz, 304 F.R.D. at 45); see also Agincourt Gaming, LLC v. Zynga, Inc., No. 14-0708,

2014 WL 4079555, at *7 (D. Nev. Aug. 15, 2014) (holding that “absent unusual circumstances,

the cost of litigation alone does not constitute an unfair burden”). Second, Mr. Gillespie and Mr.

Morgan express concern that they or their counsel may be required to travel to the Southern

District of Ohio to assist in resolving the subpoena disputes. However, the case management

plan in the underlying action expressly provides for telephonic hearings, and the 2013 Advisory

Committee Note to Federal Rule 45(f) “encourage[s] [judges] to permit telecommunications

methods to minimize the burden a transfer imposes on nonparties, if it is necessary for attorneys

admitted in the court where the motion is made to appear in the court in which the action is

pending.” Fed. R. Civ. P. 45(f) advisory committee's note to 2013 amendment. Moreover, Mr.

Gillespie and Mr. Morgan admit that their counsel “are admitted in the underlying matter on

behalf of unrelated parties.” Gillespie Transfer Opp’n at 15. Thus, “the general interest in

protecting local nonparties by requiring local resolution of subpoena-related disputes is

significantly reduced because [Mr. Gillespie and Mr. Morgan are] represented by a firm familiar

with this litigation and the issuing court.” Lipman, 284 F. Supp. 3d at 11 (internal quotation

marks omitted) (quoting Judicial Watch, 307 F.R.D. at 35).

       The RNC, the NRCC, and Mr. Kincaid put forth a more nuanced burden argument, but

they too fail to persuade the Court that they would be unduly burdened by a transfer. First, they

argue that the D.C. Circuit has developed a more fulsome body of First Amendment case law

than the Sixth Circuit, and that this Court and this Circuit are “familiar with cases concerning

political party structure and associations and the inner-workings of those associations.” RNC




                                                20
Transfer Opp’n at 15–16. They claim that they would “suffer prejudice” if deprived of access to

this base of knowledge. Id. However, courts in this Circuit follow the principle that a

“transferee federal court is competent to decide federal issues correctly,” In re Korean Air Lines

Disaster of Sept. 1, 1983, 829 F.2d 1171, 1175 (D.C. Cir. 1987) (quoting Richard L.

Marcus, Conflict Among Circuits & Transfers Within the Federal Judicial System, 93 Yale L.J.

677, 679 (1984)), and this Court is fully confident that these Respondents will receive a fair

shake in the Southern District of Ohio. Second, these Respondents argue that their counsel may

be burdened by travel to Ohio, should their subpoena dispute be appealed to the three-judge

panel, and should that panel hold oral argument on the appeal. RNC Transfer Opp’n at 16–17.

This hypothetical does not persuade the Court that transfer would impose an undue burden on the

RNC, the NRCC, and Mr. Kincaid, because “there is a strong possibility that [Respondents’]

counsel will not even need to leave Washington, D.C. to litigate the” subpoena dispute. Lipman,
248 F. Supp. 3d at 11 (quoting Flynn, 216 F. Supp. 3d at 49).

                                       V. CONCLUSION

       For the foregoing reasons, the Court concludes that (1) the subpoena disputes involving

Mr. Braden should be transferred to the Southern District of Ohio because Mr. Braden consents

to that transfer; and (2) the subpoena disputes involving Mr. Gillespie, Mr. Morgan, the RNC,

the NRCC, and Mr. Kincaid should be transferred to the Southern District of Ohio because there

are “exceptional circumstances” warranting transfer. See Fed. R. Civ. P. 45(f). Accordingly, it

is hereby ORDERED that Mr. Braden’s Motions to Transfer (Braden Subpoena I, ECF No. 13;

Braden Subpoena II, ECF No. 4) and Plaintiffs’ Motions to Transfer (Gillespie & Morgan

Subpoenas, ECF No. 7; RNC, NRCC, & Kincaid Subpoenas, ECF No. 2) are GRANTED.

Accordingly, it is FURTHER ORDERED that the miscellaneous proceedings addressed by this




                                                21
Memorandum Opinion shall be TRANSFERRED to the Southern District of Ohio. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: October 31, 2018                                      RUDOLPH CONTRERAS
                                                             United States District Judge




                                            22